Citation Nr: 0030902	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  95-37 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for a left knee condition, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1973 to 
November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision by the 
Department of Veterans Affairs (VA) Medical & Regional Office 
Center (M&ROC) in Wichita, Kansas, which denied the veteran's 
claim for a disability rating in excess of 10 percent for his 
service-connected left knee condition.  The veteran filed a 
timely appeal to this adverse determination.

The Board notes that although the veteran also appealed the 
M&ROC's February 1994 denial of service connection for a low 
back condition as secondary to his service-connected left 
knee condition, the appeal as to this issue was dismissed by 
an Order of the United States Court of Appeals for Veterans 
Claims (formerly the Court of Veterans Appeals) dated July 
22, 1998, and is thus not presently before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the M&ROC. 

2.  The veteran's left knee condition is currently manifested 
by examination findings of no evidence of left knee 
subluxation or laxity on repeated physical examination and 
testing of the knee, save for a single finding of slight 
laxity on valgus stress test in March 1999, but the veteran 
has provided credible testimony regarding functional 
impairment due to such symptoms as pain, swelling, 
fatigability, and locking/giving way of the knee.



CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
10 percent for the veteran's left knee condition have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1-4.3, 4.7, 4.71a, Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Board's earlier decision in this 
case, dated in February 1997, was vacated and remanded by the 
United States Court of Appeals for Veterans Claims (Court) in 
an order dated in July 1998, following the filing of a joint 
motion for remand by the appellant and the Secretary of VA 
earlier that same month.  This motion was filed, and 
subsequently granted, in order to address several 
deficiencies in the February 1997 Board decision.  In 
December 1998, the Board concluded that these deficiencies 
required initial action by the M&ROC, and thus remanded the 
veteran's claim to the M&ROC for further development and 
adjudication, which has been accomplished.  The veteran's 
claim is now again before the Board for appellate review.

As noted in the Board's December 1998 remand, the parties set 
forth two bases for remand in their joint motion.  First, the 
Board failed to "reconcile conflicting medical evidence 
concerning the laxity of the left knee, and radiographic 
findings of degenerative changes within the knee."  
Furthermore, the most recent VA examination, performed in 
June 1993, did not provide range of motion testing of the 
left knee.  In addition, given the lack of range of motion 
studies, the report further failed to consider any functional 
loss on use or during flare-ups, as potentially exhibited by 
such factors as weakened movement, excess fatigability, 
incoordination, or pain on motion.  The June 1993 examination 
report was thus deemed inadequate, and a remand was 
determined to be required for reexamination.

As a second basis for remand, the parties observed that 
certain evidence had not been considered by the Board in its 
decision.  Specifically, the parties observed that included 
in the veteran's counter-designation to the Court was a 
folder entitled "Chapter 31," which contained several VA 
forms relating to the veteran's request for vocational 
rehabilitation.  While it appears that this folder was not 
actually part of the claims file at the time of the Board's 
decision, but rather was added at a later date, the parties 
noted that since the information pre-dated the Board's 
decision and was clearly generated by an element of VA, these 
records were constructively "before" the Board at the time 
of its decision.  Thus, readjudication of the issue on 
appeal, with due consideration of these Chapter 31 records, 
was also required.

Finally, although the Court's Order did not address this 
issue, the Board observed that the veteran's left knee 
disability had been rated as 10 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010-
5257 (1999).  Subsequent to the Board's February 1997 
appellate decision, the VA General Counsel issued O.G.C. 
Prec. 23-97 (Jul. 1, 1997).  In that precedent opinion, the 
General Counsel concluded that a claimant who has both 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5257 and 5010.  This opinion further 
stated that, since the plain terms of DC 5257 and DC 5010 
suggest that those codes apply either to different 
disabilities or to different manifestations of the same 
disability, the evaluation of knee dysfunction under both 
codes would not amount to pyramiding under 38 C.F.R. § 4.14 
(1999).  

The Board noted that precedent opinions of the General 
Counsel are binding on the Board, and that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeals process has 
been concluded, the version most favorable to the appellant 
normally applies.  Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Accordingly, 
the Board determined that M&ROC consideration of VAOPGCPREC 
23-97 was also warranted.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1999).

The veteran's service medical records indicate that he 
suffered trauma to the left knee in April 1975 when he fell 
into a foxhole.  Numerous complaints, treatment, and 
diagnoses of left knee pain followed, including diagnoses in 
February 1976 of chondromalacia, laxity of the collateral 
ligaments, and a possible left meniscus tear. The veteran 
eventually underwent arthrotomy of the left knee in June 
1976, at which time internal derangement of the left knee was 
diagnosed.  Medical records indicate that the veteran re-
injured his left knee in August 1977.

More recent evidence relevant to the veteran's claim for an 
increased disability rating for his service-connected left 
knee condition includes the results of a VA examination 
conducted in June 1989.  Clinical examination of the 
veteran's left knee at that time revealed a range of left leg 
motion from minus 5 degrees to 95 degrees, with 2+ laxity and 
no varus laxity. The drawer sign and Lachman test were 
negative.  The examiner diagnosed status post medial 
meniscectomy, left knee.

VA outpatient treatment notes dated from February 1990 to 
July 1993 indicated varying left knee diagnoses, including 
degenerative joint disease of the left knee, chronic left 
knee myofascial pain, and chondromalacia patella.  A VA 
hospital summary dated in November 1990 indicated the veteran 
underwent diagnostic left knee arthroscopy.  Post-operative 
laboratory testing of excised tissue indicated synovitis.

In March 1991 the veteran underwent a VA examination of his 
left knee.  Clinical examination revealed a well-healed 
medial incision, and a range of left leg motion from 0 
degrees to 120 degrees.  Lateral and medial subluxation of 
the patella were normal.  A moderate amount of tenderness to 
patellar compression and a mild amount of patellar crepitance 
were observed.  Lachman testing and flexion rotation drawer 
were both negative.  No varus or valgus instability was 
found.  X-ray examination revealed no significant 
radiographic abnormality of the left knee.  The examiner 
diagnosed left patellar arthrosis.

Treatment notes from the University of Kansas Medical Center 
indicate ongoing treatment for left knee pain.  Of note is an 
examination report dated in May 1991, which revealed full 
range of left leg motion from 0 degrees to 105 degrees.  
Tenderness to palpation over the medial and lateral aspects 
of the left knee was noted.  The patient was tender with 
Lachman testing of the left knee, but had no anterior or 
posterior drawer sign.  The veteran was unable to walk on his 
toes due to pain, but could walk on his heels and do a 
shallow knee bend.  The examiner diagnosed cervical neck, low 
back, and left knee pain.

In June 1993, the veteran underwent a VA examination.  At 
that time he complained of locking, giving way, and popping 
of the left knee joint.  It was noted that the veteran had 
recently been fitted with a knee brace.  Physical examination 
revealed a well-healed scar over the medial joint line of the 
left knee.  He had mild crepitus in the patellofemoral joint.  
His gait was normal, and he had good alignment when standing.  
No atrophy of the muscles around the knee was found, and the 
veteran had no instability with varus and valgus stress 
testing.  X-ray results were within normal limits.  The 
examiner diagnosed mild degenerative joint disease of the 
left knee, status post medial meniscectomy 11 years previous.

As indicated above, in July 1998 the Court issued an order 
vacating and remanding the veteran's claim for an increased 
rating for a left knee condition to the Board for further 
action.  The Board then remanded the veteran's claim to the 
M&ROC.  In response to the Board's remand instructions, the 
M&ROC scheduled the veteran for a VA examination of the left 
knee, which was conducted in March 1999.  At that time, the 
examiner conducted a review of the veteran's medical records, 
setting forth the history of the veteran's left knee injury 
and subsequent treatment and surgery therefor.  At the time 
of examination, the veteran complained of constant left knee 
pain which was aggravated by prolonged standing or walking 
more than two blocks.  He localized the pain to the 
retropatellar region.  He also complained of a limp, and of 
occasional swelling and buckling of the knee.  

On physical examination, the veteran was noted to be wearing 
a rigid hinged brace on the left knee.  He walked with an 
antalgic gait favoring the left knee.  He was able to walk on 
tiptoes and heels, but complained of increased pain in the 
left knee area while doing so.  He could squat and duck walk 
but also complained of pain with these movements.  
Examination of the left knee itself revealed no effusion, but 
some tenderness over the medial joint line.  There was a 
well-healed, nontender medial parapatellar scar.  Range of 
motion testing revealed extension to zero degrees and flexion 
to 140 degrees.  There was slight laxity to a valgus stress 
test in both complete extension and slight flexion.  Both 
Lachman's test and anterior drawer sign were negative.  
Patellofemoral palpation did not produce complaints of 
increased pain nor was there audible or palpable crepitus.  
The examiner noted that VA x-rays taken in January 1999 were 
negative.  The examiner then diagnosed chondromalacia of the 
left patellofemoral joint, service connected.

The examiner then offered the following opinion:

This veteran shows no radiographic 
evidence of arthritis of the left knee.  
According to the operative surgeon's note 
dated September 10, 1976, "I feel most 
of his problems are secondary to 
chondromalacia."  There are several 
subsequent references to chondromalacia 
in this man's medical records.  One must, 
therefore, conclude that his present knee 
problems are a result of chondromalacia 
of the left patella and not due to 
arthritis.  There is no x-ray evidence of 
arthritis according to his records.

In conclusion, it is the opinion of this 
examiner that this veteran's overall knee 
condition has not significantly changed 
since his last examination and that his 
present symptoms are due to 
chondromalacia, not arthritis, and that 
the previous rating remains valid.

The Board notes that the January 1999 VA x-rays referred to 
by this examiner are of record, and were interpreted as 
showing no fracture, dislocation, destructive osseous 
pathology, or joint effusion.  The final impression was of a 
negative examination.

Following this examination, the M&ROC requested that the 
examiner file an addendum, as his March 1999 examination 
report did not address the issue of the presence of such 
factors as pain, weakness, locking, fatigability, and 
instability, or the effects of flare-ups.  The examiner was 
also asked to state the effects of the veteran's condition on 
his daily activities.

Therefore, the examiner submitted an addendum to his 
examination report later in March 1999.  The examiner stated 
that the veteran made no complaints of weakness, stiffness, 
swelling, heat, redness, or locking.  He noted that the 
veteran did complain that his knee did buckle and give way.  
He also noted that the veteran wore a brace full time, and 
took Motrin for pain relief.  The veteran's pain was 
described as constant, and was aggravated by excessive 
standing and walking.  Finally, the examiner stated that the 
veteran experienced "minimal functional impairment due to 
knee."

In addition, the Board notes that the veteran's claims file 
also includes several folders pertaining to the veteran's 
Chapter 31/Vocational Rehabilitation benefits claim.  
However, a review of these records reveals that they do not 
contain significant evidence relating to the veteran's left 
knee condition.  Furthermore, to the extent that they address 
the veteran's left knee disorder, they are essentially 
duplicative of evidence already of record, and, in addition, 
are not recent records.  

The veteran's left knee condition has been evaluated as 10 
percent disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code DC 5010-5257.  DC 5010, which evaluates the 
severity of traumatic arthritis, states that such 
disabilities are to be rated per the criteria of degenerative 
arthritis set out in DC 5003.  DC 5003, in turn, states that 
degenerative arthritis established by x-ray findings is to be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, in this case, the Board finds that there 
is no x-ray evidence of left knee arthritis.  On the 
contrary, repeated x-rays of the veteran's left knee, 
including those performed in March 1991, June 1993, and 
January 1999, have consistently been normal, with no evidence 
of any radiographic abnormality.  Furthermore, the examiner 
who performed the March 1999 VA examination specifically 
reviewed the prior evidence of record, including prior 
physical and x-ray examination reports, then concluded that 
the veteran's "present knee problems are a result of 
chondromalacia of the left patella and not due to arthritis.  
There is no x-ray evidence of arthritis according to his 
records."  Therefore, absent any radiographic evidence that 
the veteran suffers from left knee arthritis, a rating under 
either DC 5003 or DC 5010 is not warranted.

The veteran's left knee disability has also been evaluated 
under DC 5257.  This code rates the general impairment of the 
knee based on recurrent subluxation or lateral instability.  
When recurrent subluxation or lateral instability is shown to 
be slight, a 10 percent rating is warranted; if moderate, a 
20 percent rating is warranted; and if severe, a 30 percent 
rating is given.  A review of the evidence detailed above 
reveals that almost all of the recent evidence has shown no 
evidence of any subluxation or instability.  Indeed, VA 
examinations in March 1991 and June 1993 specifically noted 
no instability of the left knee.  Furthermore, repeated 
instability testing in March 1991, June 1993, and March 1999, 
including Lachman's test, flexion rotation test, anterior and 
posterior drawer sign, and varus and valgus stress tests, 
have consistently been negative, save for a single finding of 
evidence of slight laxity to valgus stress test in March 
1999.  The Board thus finds that the relative lack of 
evidence of recurrent subluxation or lateral instability, by 
itself, would warrant a noncompensable rating under DC 5257.  

However, the veteran has provided extensive testimony, which 
the Board finds credible, as to the ways in which his left 
knee pain, swelling, and weakness of the knee joint have made 
the normal tasks of everyday living difficult.  Specifically, 
the veteran has complained of constant aching pain and daily 
swelling of the left knee, which makes everyday tasks such as 
walking up steps, bending, stooping, running, and prolonged 
standing somewhat difficult, as well as a popping sensation 
when walking more than 1/2 a block, followed by giving way of 
the knee.  In this regard, the Board notes that while lay 
witnesses are generally not competent to offer evidence which 
requires medical knowledge, such as opinions regarding 
medical causation or a diagnosis, they may provide competent 
testimony as to visible symptoms and manifestations of a 
disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Furthermore, many of these complaints, to include pain on 
motion, tenderness, and crepitus, have been objectively 
confirmed upon some (albeit not all) recent medical 
examinations.  Furthermore, the veteran's reports of left 
knee weakness are supported by the fact that he wears a rigid 
knee brace.  Such symptoms would undoubtedly result in some 
functional loss in addition to that which has objectively 
been demonstrated, and which the Board must consider.  See 38 
C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  The Board therefore determines that the 
objective evidence of, at best, very slight left knee laxity, 
when viewed in conjunction with the veteran's hearing 
testimony and consistent complaints of constant aching pain 
on use, swelling in the left knee, and giving out following 
extended use, which the Board finds credible, establishes 
that the veteran's left knee disorder more closely 
approximates the level of severity contemplated by a 10 
percent rating under DC 5257.  However, as the veteran's left 
knee disorder is not manifested by symptoms of a moderate 
nature, an increased disability evaluation to 20 percent is 
not warranted.

The Board has considered whether a higher rating may be 
assigned under other related diagnostic code provisions.  For 
example, the Board has reviewed those DC sections which rate 
left knee disability on limitation of range of motion.  
However, as the evidence does not indicate that the veteran's 
left knee flexion is limited to 30 degrees, as is required 
for a 20 percent evaluation under DC 5260, a higher rating 
under this code is not available.  Similarly, the evidence 
does not indicate that that veteran's left knee extension is 
limited to 15 degrees, as is required for a 20 percent 
evaluation under DC 5261.  On the contrary, examinations have 
repeatedly indicated extension and flexion well in excess of 
these numbers, and, indeed, the most recent VA examination 
showed a full range of left knee motion from zero to 140 
degrees.  Therefore, a higher evaluation may not be granted 
under this provision.

Additionally, the Board has considered the application of DC 
5256, which assigns disability evaluations based upon the 
degree of flexion of the knee joint caused by ankylosis or 
bony fixation of the knee.  However, as no medical finding of 
ankylosis has been made, this provision is inapplicable to 
the veteran's situation.

The Board has also considered the application of O.G.C. Prec. 
23-97, which, as noted above, allows for separate ratings 
under Diagnostic Codes 5257 and 5003/5010 for claimants who 
have both arthritis and instability of the knee.  However, 
given the lack of x-ray evidence that the veteran suffers 
from arthritis of the left knee, as explained above, separate 
ratings are not warranted. 

For the foregoing reasons, the Board finds that a 10 percent 
rating is the appropriate rating for the veteran's left knee 
condition.  The Board would point out that its determination 
of the instant claim is based solely upon the provisions of 
the VA's Schedule for Rating Disabilities.  However, the 
Board further finds that the nature of the veteran's left 
knee condition is neither unusual nor exceptional in nature, 
and it has not been shown to markedly interfere with 
employment or require frequent inpatient care so as to render 
impractical the application of regular schedular standards.  
Hence, a grant of an increased evaluation under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt. However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

A rating in excess of 10 percent for the veteran's left knee 
condition is denied.



		
	WARREN W. RICE, JR. 
	Veterans Law Judge
	Board of Veterans' Appeals



 

